PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   _____________

                                       No. 12-3204
                                      _____________


                     CHERYL HARRIS, Co-Administratrix of the Estate
                    of Tyan D. Maseth, deceased; DOUGLAS MASETH;
                 Co-Administrator of the Estate of Ryan D. Maseth, deceased,
                                                                      Appellants

                                             v.

                      KELLOGG BROWN & ROOT SERVICES, INC.

                       On Appeal from the United States District Court
                          for the Western District of Pennsylvania
                              District Court No. 2-08-cv-00563
                       District Judge: The Honorable Nora B. Fischer

                             ORDER AMENDING OPINION

The opinion filed August 1, 2013 is hereby amended to delete Michelle L. Hylton, Esq.
from the list of counsel for appellee and to add Joseph L. Luciana, III, Dingess, Foster,
Luciana, Davidson & Chleboski, 20 Stanwix Street, PNC Center, Third Floor, Pittsburgh,
PA 15222 to the list of counsel for appellee.

For the Court,


Marcia M. Waldron, Clerk
Date: August 2, 2013